2017 IL App (1st) 150023
                                             No. 1-15-0023
                                    Opinion filed December 26, 2017
                                                                      Second Division
     ______________________________________________________________________________

                                                IN THE

                                   APPELLATE COURT OF ILLINOIS

                                           FIRST DISTRICT

     ______________________________________________________________________________

     THE PEOPLE OF THE STATE OF ILLINOIS,                )      Appeal from the Circuit Court
                                                         )      of Cook County.
            Plaintiff-Appellee,                          )
                                                         )      Nos. 13 MC2 002513, YB 355823,
     v. 	                                                )      YW 1763956 

                                                         )

     LADINA SYKES,                                       )      The Honorable

                                                         )      Jeffrey L. Warnick
            Defendant-Appellant.                         )      Judge, presiding.

     ______________________________________________________________________________

            JUSTICE HYMAN delivered the judgment of the court, with opinion. 

            Presiding Justice Neville and Justice Pucinski concurred in the judgment and opinion. 


                                                 OPINION

¶1          Ladina Sykes and her two children were leaving a beach in Evanston when their car

     struck a wall in the parking lot. Paramedics took Sykes to Evanston Hospital, where she was

     arrested for driving under the influence of alcohol. Sykes was deemed mentally unable to

     provide consent, so when she refused to provide a doctor-ordered urine sample, a nurse

     catheterized her while several people, including two Evanston police officers, held her down

     because she was being physically uncooperative. Sykes was released from the hospital into

     police custody and charged with child endangerment, damage to property, and driving under the

     influence of alcohol. Sykes made a demand for trial. Several months later, after receiving the
     1-15-0023



     results of the urine test, which was positive for cannabis and phencyclidine (PCP), the State

     added two additional charges: driving under the influence of drugs and driving under the

     influence of cannabis.

¶2          Before trial, Sykes moved to suppress the results of the urine test, arguing the forcible

     catheterization was an unlawful search. The trial court denied the motion, finding the Evanston

     police officers’ participation in the procedure was not an illegal search. The court also denied her

     motion to dismiss the DUI-cannabis counts on speedy-trial grounds, finding the new charges

     were not statutorily mandated to be joined with the original charges, as the State had no

     knowledge of them until receiving the urine test results. After a bench trial, Sykes was found

     guilty of child endangerment and driving under the influence of cannabis and sentenced to 18

     months court supervision.

¶3          Sykes contends her conviction should be vacated because (i) the police violated her

     fourth amendment rights by holding her down while a nurse forcibly catheterized her and (ii) the

     State violated her right to a speedy trial by failing to bring her to trial on the DUI-cannabis

     charge within 160 days of her demand for trial.

¶4          We affirm. Although the better practice would have been for the police officers to refrain

     from restraining Sykes during the forced catheterization, their conduct did not transform the

     medical procedure, ordered and conducted by private actors, into state action. Further, Sykes’s

     right to a speedy trial was not violated. The State was not required to join the DUI-cannabis

     charge with the original charges, as it did not know of the positive urine test until it received the

     results several months after Sykes’s trial demand.




                                                       -2­
     1-15-0023



¶5                                          BACKGROUND

¶6          On the evening of August 19, 2013, Sykes and two of her children were swimming at a

     beach in Evanston. At about 10 p.m., the family left the beach and went to the parking lot. A few

     minutes later, a bystander saw Sykes’s car drive into a wall. He found her unconscious and

     removed the key from the ignition and called 911. When Evanston paramedics and police

     arrived, Sykes was conscious and had no visible injuries. Her speech was slurred, and she told a

     paramedic she drank some alcohol. Evanston police officer Michael Pratt spoke to Sykes and

     smelled a slight odor of alcohol. He did not see any alcohol bottles or drugs on Sykes or in her

     car.

¶7          The paramedics took Sykes to Evanston Hospital, where a triage nurse assessed her

     condition. She was stable and had no complaints but was deemed to have an altered mental state

     because even though she was alert and oriented as to person and place, she did not know the date

     or time of day. Officer Pratt told hospital staff he suspected Sykes was under the influence of

     something. Pratt was standing outside Sykes’s room when he heard her tell the nurse she had one

     alcoholic drink that evening. He went in her room and asked her if she had been drinking. She

     told Pratt she had not been drinking or taking any drugs. Pratt arrested her for driving under the

     influence, based on the odor of alcohol, slurred speech, bloodshot eyes, and overall demeanor.

     Pratt asked Sykes to provide blood and urine samples, and she declined. He did not ask hospital

     staff to obtain samples for him.

¶8          Dr. Patel examined Sykes and ordered a CT scan and blood and urine tests to determine

     why Sykes was in an altered mental state and to decide on a proper course of treatment. The

     urine test, in particular, would determine if she had drugs in her system. Colleen Costello, the

     supervising nurse, asked Sykes for a urine sample. Sykes refused. Costello then decided to


                                                    -3­
       1-15-0023



       catheterize her. Costello said patients can refuse treatment unless, like Sykes, they have an

       altered mental state. When Costello began the catheter procedure, Sykes was combative,

       swinging her arms, kicking her legs, and moving her hips to resist catheterization. She also tried

       to get out of the bed. Costello called for assistance, and about nine people responded, including

       Evanston police officers Pratt and Magnas, who had been standing outside the room. Pratt and

       Magnas stood at the head of the bed and held Sykes down by her shoulders. Once Sykes was

       restrained, Costello extracted the urine with a catheter. Afterward, Pratt left the hospital and

       returned to the police station; officer Magnas stayed with Sykes.

¶9            The blood and urine tests were sent to the hospital lab. Sykes’s blood test showed she

       was well within the legal limit for alcohol, and her urine test was presumptively positive for

       cannabis and PCP, a reading later verified by a lab in Minnesota. Costello told Sykes about her

       test results. A police officer was standing outside Sykes’s room at the time, but it is unclear

       whether the door was open or closed.

¶ 10          After Sykes’s CT scan showed no evidence of injury and her mental state improved,

       Evanston Hospital discharged her into police custody. The State charged Sykes with endangering

       the life of a child (720 ILCS 5/12C-5(a) (West 2012)), driving under the influence of alcohol

       (625 ILCS 5/11-501(a)(2) (West 2012)), and damaging city property, under an Evanston

       ordinance. She was released on bail. On November 7, Sykes made a demand for trial, and the

       case was set for December 13. Sykes demanded trial again on December 13. The State informed

       the trial court it was waiting for Sykes’s medical records from Evanston Hospital, and the case

       was continued to January 17, 2014, for trial on the State’s motion. On January 17, Sykes again

       demanded trial. The State was not ready, and the case was continued to February 24. The State




                                                      -4­
       1-15-0023



       provided Sykes’s medical records to the defense on February 24, and the parties agreed to a

       continuance to April 4.

¶ 11          On April 4, 2014, the State was granted leave to add two charges: driving under the

       influence of drugs (625 ILCS 5/11-501(a)(4) (West 2012)) and driving under the influence of

       cannabis (625 ILCS 5/11-501(a)(6) (West 2012)). Sykes objected to the new charges, but the

       trial court overruled the objection and set the case for a May 14 trial. On May 12, the trial court

       granted Sykes’s request that the case be taken off the trial call and be set for motions on June 17.

¶ 12          On May 30, Sykes moved to dismiss the two new charges, DUI-Drugs and DUI-cannabis,

       on the grounds that they violated the speedy-trial statute (725 ILCS 5/103-5 (West 2012)), the

       Constitution of the United States (U.S. Const., amend. VI), and the Illinois Constitution (Ill.

       Const. 1970, art. I, § 8). Sykes contended that the new charges arose from the original charges

       and the State was presumed to know the results of her urine and blood tests on August 20, 2013,

       when final results were generated by the Evanston Hospital lab. Relying on People v. Williams,

       94 Ill. App. 3d 241 (1981), Sykes argued the new charges are subject to compulsory joinder with

       the original charges and that because 229 days had passed since the original charges were

       brought, which exceeds the 160 days permitted by the Act, the new charges should be dismissed.

¶ 13          The State argued it subpoenaed Sykes’s medical records but did not receive them until

       February 24, 2014, because Sykes used her maiden name, Moore, at the hospital instead of the

       name on her driver’s license, Sykes, under which the police charged her. The State argued that

       the new charges were not statutorily mandated to be joined with the original charges as the State

       had no knowledge of them when the case began. The trial court agreed, finding that neither the

       State’s Attorney nor the police knew Sykes tested positive for cannabis until the State received

       the medical records. The trial court also found that Sykes should not have been surprised by the



                                                       -5­
       1-15-0023



       new charges, the State having repeatedly informed the court and defense counsel it was trying to

       obtain her urine and blood test results, and the hospital having told Sykes she tested positive for

       cannabis and PCP.

¶ 14          Sykes also moved to quash the arrest and suppress the results of her blood and urine tests,

       asserting violations of her fourth amendment rights. Sykes argued the Evanston police officers’

       participation in the forcible extraction of her blood and urine to test for drugs or alcohol, without

       a warrant, was an illegal search and the results of the search should be suppressed. Sykes also

       filed a motion in limine, arguing the results of the blood and urine tests are not admissible under

       section 11-501.4 of the Illinois Vehicle Code (625 ILCS 5/11-501.4 (West 2012)), as they were

       not conducted under the regular course of providing emergency medical treatment but obtained

       while she was restrained against her will.

¶ 15          After a hearing, the trial court denied the motion to suppress the blood and alcohol test

       results, finding that a doctor, rather than the police, had ordered the tests “in the normal course of

       medical treatment.” Because Sykes was combative, the trial court found the hospital staff needed

       more help than they had on hand and invited the police officers to take part in restraining her for

       everyone’s safety, including her own. The trial court concluded that the officers’ actions, which

       were their only contacts with Sykes during the catheterization, did not turn a “medical procedure

       into an officer driven investigative search for evidence.”

¶ 16          After a bench trial, the court found Sykes guilty of endangering the life and health of a

       child and driving under the influence of cannabis and acquitted her on the other charges. The

       trial court denied Sykes’s motion to reconsider and sentenced her to 18 months’ court

       supervision.




                                                        -6­
       1-15-0023





¶ 17                                               ANALYSIS

¶ 18                                           Motion to Suppress

¶ 19          Sykes first contends the police violated her fourth amendment rights by actively

       participating in her forced catheterization. While Sykes concedes the police did not order the

       catheterization, she asserts they participated in an unconstitutional search by helping to hold her

       down while a nurse catheterized her. She contends that because the police did not have a warrant

       and no exceptions to the warrant requirement exist, the results of the urine test should have been

       suppressed. She also contends that without the test results, the State could not have proved her

       guilty of driving under the influence of cannabis or endangering the welfare of a child beyond a

       reasonable doubt, and thus, the supervision order should be vacated.

¶ 20          The fourth amendment guarantees “[t]he right of the people to be secure in their persons,

       houses, papers, and effects, against unreasonable searches and seizures, shall not be violated.”

       U.S. Const., amend. IV; see People v. James, 163 Ill. 2d 302, 311 (1994) (“The principles of the

       fourth amendment are applicable to the States through the due[-]process clause of the fourteenth

       amendment ***.”). “Reasonableness under the fourth amendment generally requires a warrant

       supported by probable cause.” People v. Johnson, 237 Ill. 2d 81, 89 (2010). Subject to a few

       exceptions, warrantless searches are per se unreasonable. People v. Hyland, 2012 IL App (1st)
110966, ¶ 22. We apply a two-part standard in reviewing the trial court’s ruling on a motion to

       suppress evidence. On findings of fact and credibility assessments, we defer to the trial court and

       reverse only if its decision is against the manifest weight of the evidence. People v. Luedemann,

       222 Ill. 2d 530, 542 (2006). On the legal challenge to the trial court’s ruling, we review de novo,

       and reverse only if the trial court improperly applied the law to the facts. Id.


                                                        -7­
       1-15-0023



¶ 21          Sykes argues the withdrawal of urine through forced catheterization constitutes a search

       under the fourth amendment, which may be performed only with a warrant or if an exception to

       the warrant requirement applies. For support Sykes relies on Schmerber v. California, 384 U.S.
757, 767 (1966), which held that the withdrawal of blood to determine alcoholic content in

       connection with arrest for driving under the influence of intoxicating liquor constitutes a

       “search.” She argues the results obtained through this warrantless search should have been

       suppressed, given the police did not obtain a warrant and none of the exceptions apply, including

       search incident to arrest, exigent circumstances, and “community caretaking.”

¶ 22          We agree that, as with a blood draw, a forced catheterization by the police to determine if

       someone is under the influence of drugs constitutes a search under the fourth amendment. But,

       before addressing Sykes’s contention regarding the exceptions to the warrant requirement, we

       must address the State’s assertion that the catheterization did not constitute state action and, thus,

       did not violate the fourth amendment.

¶ 23          The fourth amendment applies only to government action. People v. Phillips, 215 Ill. 2d
554, 566 (2005). A search performed by a private person does not violate the fourth amendment.

       Id. Additionally, the fourth amendment does not prohibit the government from using information

       discovered by a private search. Id. The State argues the catheterization was ordered and

       conducted by private actors, namely Dr. Patel and nurse Costello, respectively. The State asserts

       that because Sykes was found in her car unconscious and arrived in the emergency room in an

       altered mental state, hospital staff determined the tests were medically necessary. The State

       acknowledges Sykes could have withheld consent to either test had she been oriented as to time,

       place, and person.




                                                        -8­
       1-15-0023



¶ 24          The State relies on People v. Radcliff, 305 Ill. App. 3d 493 (1999), to support its

       argument that the officers’ conduct was not state action. The defendant in Radcliff was seriously

       injured in a single car accident and transported to a hospital emergency room. Id. at 495. Nurses

       cut off the defendant’s clothing and found drugs underneath her bra straps and in a fanny pack

       strapped around her waist. The hospital turned the items over to law enforcement, and the

       defendant was charged. Id. at 496-97. The defendant contended that the search of her clothing

       and fanny pack at the hospital was unlawful. Id. at 500. The Radcliff court found the defendant

       had no legitimate expectation of privacy in items that had already been discovered by a private

       individual and turned over to the police and, therefore, no violation of the defendant’s fourth

       amendment rights occurred. Id. at 504.

¶ 25          The State argues that, as in Radcliff, Sykes’s urine test was ordered and conducted by

       private individuals, Evanston Hospital employees, and not at the direction of law enforcement.

       Thus, the State asserts that the urine draw did not fall under the fourth amendment and is not

       subject to the exclusionary rule. The State also argues that cases Sykes cites to support a finding

       that the urine tests results should be excluded—including Missouri v. McNeely, 569 U.S. 141

       (2013), and Schmerber, 384 U.S. 757—involved blood tests ordered by the police and have no

       bearing, since the Evanston police neither ordered nor asked hospital staff to perform a urine test

       on Sykes.

¶ 26          Sykes argues the officers were state actors when they held her down while a nurse

       extracted urine for a test used as evidence against her. She focuses on the totality of the

       circumstances, including that Sykes was under arrest and not free to leave and the officers at the

       hospital continued to investigate possible charges. Sykes argues that unlike in Radcliff, where the




                                                       -9­
       1-15-0023



       police did not participate in the search of Radcliff’s fanny pack, the Evanston officers did

       participate in the catheterization procedure. We disagree.

¶ 27           Nurse Costello testified that the treatment plan for Sykes, which included a CT scan and a

       blood test, in addition to the urine test, was ordered by Dr. Patel. Officer Pratt testified that, after

       arresting Sykes, he asked her to provide urine and blood samples and she declined. The evidence

       did not show that the police asked hospital staff to perform a urine test. Indeed, Costello testified

       that she never spoke to the police that night.

¶ 28           As for Sykes’s contention that the police officers’ participation in the catheterization

       procedure constituted state action, she cites no cases to support her argument. And indeed in

       People v. Brooks, 2017 IL 121413, which we allowed the State to cite as additional authority

       after oral arguments, our supreme court recently held that mere police participation, absent the

       private actors acting as an agent or instrumentality of the State, is not state action. In Brooks, the

       defendant, who was charged with driving under the influence of alcohol after crashing his

       motorcycle, moved to suppress the results of a blood-alcohol test performed at the hospital. Id.

       ¶ 1. The police officer who responded to the accident testified at the suppression hearing that the

       defendant appeared to have a broken leg but refused medical treatment. Id. ¶ 9. In response to a

       request from emergency service personnel, the officer helped remove the defendant from a car,

       placed him on a gurney, and put him in the ambulance. Id. ¶ 10. When the defendant tried to get

       out of ambulance, the officer handcuffed him to the gurney, rode with him to the hospital, and

       helped EMS personnel get him into the emergency room. Id. ¶ 12. At the hospital, the officer

       asked the defendant to consent to blood or breath testing, but he refused. Id. ¶ 13. The officer

       issued a citation for DUI, but did not take a blood sample or ask anyone else to take a blood

       sample, and did not know if the defendant had consented to a blood draw. Id.



                                                        -10­
       1-15-0023



¶ 29          The trial court found that the blood draw violated the defendant’s fourth amendment

       rights because there was “ ‘some apparent agency’ ” between the hospital and the officer, and

       therefore the State was responsible for the blood draw. Id. ¶ 17. The appellate court affirmed,

       finding the officer forced the defendant to receive medical treatment, despite his refusal, by

       helping emergency service workers get him on a gurney, into the ambulance, and to the hospital.

       Id. ¶19. Once at the hospital, the court found, “any hospital employee who drew defendant’s

       blood necessarily did so under the guise of state action.” Id. ¶ 32.

¶ 30          The supreme court reversed, finding the defendant failed to establish “that the private

       individual who conducted the alleged blood draw acted as an agent or instrumentality of the

       State when doing so.” Id. ¶ 30. The court noted that “ ‘[p]articipation by the police in and of

       itself *** does not automatically invoke the application of the guarantees against unreasonable

       government intrusions safeguarded by the fourth and fourteenth amendments.’ ” Id. ¶ 29

       (quoting People v. Heflin, 71 Ill. 2d 525, 539-40 (1978)). The State argues Brooks supports its

       contention that a police officer’s mere involvement in a search does not establish state action

       absent evidence the officer ordered or brought about the search.

¶ 31          Sykes argues Brooks is distinguishable because the officer only brought the defendant to

       the hospital; he played no part in extracting blood and did not even know hospital staff were

       performing a blood test. Conversely, the Evanston police had Sykes in their custody, were

       actively investigating a crime, and participated in the search by holding her down to the bed

       during the procedure. We agree that Brooks is not directly analogous to the facts before us,

       primarily because the officer’s involvement was far more circumscribed than the Evanston police

       officers’ involvement. But Evanston Hospital staff did not perform the catheterization as the

       agents of the police. The test was ordered for medical purposes unrelated to any possible charges



                                                       -11­
       1-15-0023



       filed by the police. The fact that the officers were present, had placed Sykes under arrest, and

       were called on to assist did not turn the medical procedure into state action. They were in the

       room only because nurse Costello asked for their assistance restraining Sykes so that she not

       injure herself or others. The officers did not insist or even request they be permitted in the room

       during the procedure. A more compelling case for state action would involve the officers

       offering to hold Sykes down or insisting on being in the room in anticipation of obtaining test

       results that could be used to prosecute her. It was not unreasonable for the officers to come to the

       aid of a nurse seeking help with a patient who might harm herself and others.

¶ 32           Moreover, the catheterization was not dependent on the officers’ participation. Nurse

       Costello testified that Dr. Patel ordered the urine test because Sykes presented with an altered

       mental state and might have had drugs in her system, which would influence her treatment.

       Costello, without input from the police, decided to obtain the urine by catheterization because

       Sykes was uncooperative and combative. The officers responded to Costello’s request for help;

       there is no evidence in the record that but for the officers’ presence, the catheterization procedure

       would have been abandoned. While the officers could have declined the nurse’s request, their

       slight involvement did not turn the medical procedure ordered by private individuals into State

       action. Thus, the trial court did not err in denying her motion to suppress the results of her urine

       test.

¶ 33                                              Speedy Trial

¶ 34           Next, Sykes contends that the trial court erred in denying her motion to dismiss the DUI-

       cannabis charge due to a violation of the speedy-trial statute (725 ILCS 5/103-5 (West 2012)).

       Sykes asserts the State was obligated under the principal of compulsory joinder to bring her to

       trial on DUI-cannabis charge within 160 days of her demand for trial on the three original



                                                       -12­
       1-15-0023



       charges. Because the trial began on August 20, 2014, more than 160 days after her November 7,

       2013 trial demand, she contends the DUI-cannabis charge should have been dismissed.

¶ 35          Criminal defendants possess both constitutional (U.S. Const., amends. VI, XIV; Ill.

       Const. 1970, art. I, § 8) and statutory (725 ILCS 5/103-5 (West 2012)) rights to a speedy trial.

       Although these provisions address similar concerns, the statutory right and the constitutional

       right are not coextensive. People v. Woodrum, 223 Ill. 2d 286, 298 (2006). A trial court’s factual

       findings on a speedy-trial claim are reviewed under a manifest weight of the evidence standard.

       But, a de novo standard of review is applied to determine if a defendant’s statutory right to a

       speedy trial has been violated. People v. Van Schoyck, 232 Ill. 2d 330, 335 (2009). Sykes asserts

       solely a violation of her statutory right to a speedy trial and does not raise a constitutional issue.

¶ 36          Under the speedy-trial statute, a defendant released on bail must be tried within 160 days

       from the date he or she demands trial “unless delay is occasioned by the defendant.” 725 ILCS

       5/103-5(b) (West 2012). It is the State’s duty to bring a defendant to trial within the statutory

       period, but, on a motion to dismiss, a defendant must affirmatively show his or her speedy-trial

       right was violated. People v. Vasquez, 311 Ill. App. 3d 291, 294 (2000). A defendant not tried

       within the statutory period must be released from his or her trial obligations and have the charges

       dismissed. 725 ILCS 5/103-5(d), 114-1(a)(1) (West 2012).

¶ 37          Calculating the speedy-trial period becomes more complicated when multiple charges are

       filed against a defendant at different times. Then, a court must decide whether to apply the

       compulsory-joinder rule. 720 ILCS 5/3-3 (West 2012). Under this rule, multiple charges against

       a defendant must be joined in a single prosecution if three conditions are satisfied: (i) the

       multiple charges are known to the prosecutor when the prosecution begins, (ii) the charges are

       within the jurisdiction of a single court, and (iii) the charges are based on the same act. 720 ILCS


                                                        -13­
       1-15-0023



       5/3-3(b) (West 2012); People v. Kazenko, 2012 IL App (3d) 110529, ¶ 12. Generally, if none of

       the relevant facts are in dispute, the question of whether charges are subject to compulsory

       joinder is an issue of law subject to de novo review. See, e.g., People v. Hunter, 2012 IL App

       (1st) 092681, ¶2 (using de novo review in similar situation). But when the parties’ disagreement

       turns on the trial court’s findings of fact, we will not reverse its ruling on a motion to dismiss

       absent an abuse of discretion. People v. King, 366 Ill. App. 3d 552, 554 (2006).

¶ 38          If the compulsory-joinder rule applies, the multiple charges are subject to the same

       speedy-trial period, which begins to run when the demand for trial is filed, even if some of the

       charges are brought at a later date. People v. Phipps, 238 Ill. 2d 54, 66 (2010). Thus, when the

       compulsory-joinder rule applies, the filing of a later charge does not give rise to a new, separate

       speedy-trial period relative to that charge. Id. “ ‘Continuances obtained in connection with the

       trial of the original charges cannot be attributed to defendants with respect to the new and

       additional charges because these new and additional charges were not before the court when

       those continuances were obtained.’ ” Id. (quoting Williams, 94 Ill. App. 3d at 249). In other

       words, when the compulsory-joinder rule applies, a delay that occurs on the original charge and

       is attributable to defendant will not toll the speedy-trial period as to a later charge, if the delay

       occurred before the later charge was filed because the later charge was not before the court when

       the delay occurred. See id. In that situation, it cannot be assumed that the defendant would have

       agreed to the delay if the new charge had been pending. Id. at 67. The purpose of this rule,

       known as the Williams rule, is to prevent the defendant from being subject to a trial by ambush

       whereby the State could lull a defendant into a false sense of security on a lesser charge while

       actually preparing to file, and to go to trial on, a more serious charge. Id.




                                                        -14­
       1-15-0023



¶ 39          Sykes contends compulsory joinder applies and the DUI-cannabis charge is subject to the

       same speedy-trial period as her original charges, which began to run when she first demanded

       trial in November 2013. She also asserts that because the DUI-cannabis charge was not pending

       when she agreed to a continuance after her demand on the original charges, that continuance

       cannot be attributed to her DUI-cannabis charge. And as more than 160 days elapsed between

       her original trial demand and the date trial began, the DUI-cannabis charge should have been

       dismissed on speedy-trial grounds.

¶ 40          Before addressing Sykes’s second contention regarding the continuance, we must

       determine whether her case is subject to compulsory joinder. If not, she has no speedy-trial

       claim. The parties do not dispute that the charges were based on the same act. But, they disagree

       as to whether the State knew of Sykes’s positive urine test for cannabis when it brought the

       initial charges. The State contends it was not aware of Sykes’s positive test for cannabis until

       February 24, 2014, when it obtained her toxicology results. Thus, it was not required to join the

       new charges with the original charges. The State asserts the delay in obtaining Sykes’s medical

       records was attributable to her use of an “alias,” namely her maiden name, Moore, at the hospital

       rather than Sykes, the name on her driver’s license.

¶ 41          Sykes contends, however, that the State had sufficient information to charge her with

       DUI-cannabis, as officer Pratt testified he had a suspicion at the hospital that Sykes might be

       under the influence of drugs. Further, she asserts, she did not mislead law enforcement regarding

       her last name and that the State could have found her medical records under “Moore.” She

       argues that Officer Pratt was outside her room and likely heard the nurses refer to her by Moore

       and a simple background check would have revealed that Moore was her maiden name.




                                                      -15­
       1-15-0023



¶ 42          “Knowledge” in context of section 3-3 is defined as “the conscious awareness of

       evidence that is sufficient to give the State a reasonable chance to secure a conviction.” People v.

       Luciano, 2013 IL App (2d) 110792, ¶ 78. Officer Pratt testified “he had a suspicion” Sykes

       might be under the influence of drugs based on her demeanor and conduct toward hospital staff.

       But, he did not see drugs in her car or find drug in her possession. And although he also did not

       see any alcohol on her or in her car, Officer Pratt overheard Sykes tell a nurse she had a drink.

       He acknowledged he could only be certain that Sykes was under the influence of either alcohol

       or drugs after receiving the blood and urine tests results, but charged her with DUI-alcohol based

       on her slurred speech, bloodshot eyes, and the odor of alcohol when he spoke to her. Pratt’s

       testimony that he had a “suspicion” Sykes might have been under the influence of drugs would

       not, without the results of the urine test, have been enough to give the State a reasonable chance

       to secure a conviction. Thus, we agree with the trial court’s finding that the State did not have

       knowledge of her DUI-cannabis charge until it received the test results in February 2014.

¶ 43          The State’s delay in acquiring Sykes’s medical records was the result of an unfortunate,

       though common clerical error for which neither party is to blame. As noted, the State

       subpoenaed her medical records using her married name, Sykes, which was on her driver’s

       license and used by the police in charging her, rather than her maiden name, Moore, which she

       provided at the hospital. Sykes contends Officer Pratt knew her maiden name because he was

       standing outside her room, but the evidence does not support this contention. During the trial,

       Pratt testified he did not hear hospital staff refer to her as “Ladina Moore” and did not learn her

       maiden name until several months later, when he saw the state’s attorney’s paperwork.

¶ 44          Moreover, the State was not trying to “ambush” Sykes or surprise her by proceeding on

       lesser charges while secretly planning to go to trial on more serious charges. As the trial court



                                                      -16­
       1-15-0023



       noted, the State made plain it had subpoenaed and was awaiting Sykes’s medical records, which,

       as Sykes had been informed at the hospital, included a urine test positive for cannabis and PCP.

       After the State received the medical records, it provided a copy to Sykes and filed the new

       charges at the next court date.

¶ 45          Because the DUI-cannabis charge was not subject to compulsory joinder, Sykes was not

       denied her right to a speedy trial.

¶ 46          Affirmed.




                                                    -17­